Citation Nr: 0917998	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  94-18 307	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The Veteran had active service from January 1969 to August 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  In a May 
1993 rating decision, the RO denied service connection for 
asthma.  The Veteran filed a notice of disagreement (NOD) in 
June 1993, and the RO issued a statement of the case (SOC) in 
July 1993.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in October 
1993.  

In a March 1994 rating decision, the RO denied service 
connection for PTSD.  The Veteran filed an NOD in May 1994, 
and the RO issued an SOC in September 1994.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 1994.

In August 2003, the Board remanded these matters to the RO 
for additional development.  In July 2006, the RO continued 
its denial of service connection for PTSD and for asthma (as 
reflected in a supplemental SOC (SSOC)).

In February 2007, the Board again remanded these claims to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC).  The AMC continued the denial of each claim 
(as reflected in an October 2008 SSOC), and returned these 
matters to the Board for further appellate consideration.  

During the course of this appeal, the Veteran has been 
scheduled for a Board hearing on three separate occasions 
(November 2001, September 2002, and February 2003).  On each 
occasion, the Veteran failed to report for the hearing, and 
has not requested rescheduling of the hearing.  As such, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).  

The Board notes that, although the RO characterized the 
second issue on the title page above as one for service 
connection for PTSD, it in fact found in the decision on 
appeal that service connection was not warranted for any 
other acquired psychiatric disability.  The Board has 
therefore characterized the claim on appeal to include other 
psychiatric disability, in addition to PTSD, as indicated.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The evidence clearly and unmistakably shows that the 
Veteran's asthma preexisted service and was not aggravated by 
service, and that therefore, there is no medical nexus 
between the Veteran's asthma and service.

3.  While the Veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, VA was unable to verify the occurrence of any 
potentially verifiable stressor, and the record presents no 
basis for VA to make any additional attempt to independently 
corroborate the Veteran's reported stressors.

4.  No acquired psychiatric disability was present in 
service, and there is no medical evidence indicating that the 
Veteran currently suffers from a chronic psychiatric 
disability other than PTSD that is medically related to his 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 
3.306 (2008).

2.  The criteria for service connection for an acquired 
psychiatric disability, to include PTSD, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the Veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The May 1993 and March 1994 RO rating 
decisions reflect the initial adjudication of the claims.  
After enactment of the VCAA, in June 2001, February 2004, and 
March 2007 post-rating letters, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claims for service connection for asthma 
and PTSD, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The March 2007 letter also 
discussed the evidence necessary to substantiate a claim for 
service connection for "any other psychological disorder."  
Further, the March 2007 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the notice described 
above and opportunity for the Veteran to respond, the October 
2008 SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, service personnel records, VA and private 
treatment records, and the reports of October 1995, December 
2000, February 2004, and September 2008 VA examinations.  
Also of record and considered in connection with the appeal 
are various statements provided by the Veteran, and by 
various family members, and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Asthma

Diseases of allergic etiology, including bronchial asthma, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2008).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304 (b).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The Veteran has asserted that he was never diagnosed with or 
treated for asthma prior to service, and, alternatively, that 
if he did have asthma as a child, it was aggravated by 
service.  

At entry into service, the Veteran reported a history of 
asthma until age 15.  However, the November 1968 enlistment 
examination report does not mention asthma.  The Veteran's 
lungs and chest were found to be normal on clinical 
examination.  Therefore, the presumption of soundness 
attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

However, the medical evidence pertinent to service clearly 
and unmistakably shows that the Veteran had asthma prior to 
service.  The Veteran was hospitalized in May 1969 for 
treatment of asthma.  The report of hospital discharge in 
June 1969 shows that the Veteran had childhood asthma since 
age 12 and had been "under the constant care of his family 
physician until 11/2 years prior to induction into active 
duty."  It was noted that the Veteran had attacks during 
basic training or AIT, but his symptoms began upon arrival in 
Georgia.  The Veteran was prescribed an aerosol inhaler and 
returned to duty.  The examiner noted in his diagnosis that 
the Veteran's asthma existed prior to service.  Indeed, 
virtually every reference to asthma in the service treatment 
records notes either that it existed prior to service, or 
that it originated in childhood.  

Post-service evidence supports a finding that there is an 
allergic basis for the Veteran's asthma.  In a February 1989 
consultation report, Bertram Zumoff, M.D., noted that the 
Veteran's symptoms are markedly aggravated by dust, and that 
skin tests conducted in January 1989 were reported to show 
large positive reactions to house dust, mites and alternaria, 
as well as moderate reaction to ragweed and slight reaction 
to cats.  In the Board's view, this evidence supports the in-
service findings of a pre-existing condition.  Indeed, 
neither the Veteran nor his representative has presented, 
identified, or even alluded to the existence of any contrary 
medical opinion to show that the Veteran's asthma did not 
predate service.  

Based on consistent medical findings in service that the 
Veteran's asthma predated service, post-service findings 
indicating an allergic origin for the Veteran's asthma, and 
the lack of any medical evidence to the contrary, the Board 
finds that the evidence on this point is clear and 
unmistakable.  Thus, the first prong of the standard for 
rebutting the presumption of soundness has been met.

As for the second prong, as previously noted, the service 
treatment records confirm the Veteran's contention that he 
was hospitalized for an extended period for asthma in 1969.  
However, at hospital discharge, the Veteran was found to be 
asymptomatic.  Moreover, the report of examination for 
service separation in August 1971 makes no reference to 
asthma.  The Veteran's lungs and chest were found to be 
normal on clinical examination.  The Veteran described his 
condition as excellent.  

Evidence of the Veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disease 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

After service, the Veteran did not seek treatment for asthma 
until the early 1980s, more than a decade after his 
discharge.  The February 1989 consultation report from Dr. 
Zumoff, discussed above, notes that the Veteran's symptoms 
improved after his hospitalization in 1969, and that he was 
asymptomatic during his tour of duty in Vietnam.  Dr. Zumoff 
further reported that the Veteran's symptoms did not recur 
until he began working in a dusty warehouse in 1982.  The 
Veteran's private physician at that time, Manuel Olives, 
M.D., echoed Dr. Zumoff's conclusions in an August 1988 
letter.  Dr. Olives stated that the Veteran's job working in 
a dusty warehouse increased his chances of developing asthma 
attacks.  There was no mention of the Veteran's service as an 
aggravating factor.  

Consistent with these findings, a June 1994 letter from 
private physician Kevin J. Kelly, M.D. indicates that the 
Veteran's asthma had been relatively stable over the previous 
20 years, with worsening only in the most recent five to six 
years.  

The Board acknowledges a June 1994 letter co-signed by Hugh 
S. Irwin, PA-C, and Jack H. Moody, M.D., which recounts the 
Veteran's description of a history of asthma since childhood, 
but "apparently worsening in adulthood when in Vietnam."  
However, this statement appears to be little more than a 
recitation of the Veteran's assertions, and is in fact 
attributed to the Veteran by the writer.  Moreover, the 
letter contains no discussion of service records that would 
indicate a review of such evidence, nor does it discuss the 
absence of symptoms for 10 years after service.  In fact, the 
letter provides no factual basis to support any apparent 
worsening.  As such, the Board does not consider this 
statement to be a competent opinion for the purpose of 
establishing aggravation.  See LeShore v. Brown, 8 Vet. App. 
406 (1995) (a transcription of a lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional).  

In fact, there is no competent medical evidence supporting 
the Veteran's assertion that his asthma was aggravated by 
service.  In fact, the only such opinion that explicitly 
addresses this question weighs against the claim.  That 
evidence comes in the form of a January 2006 VA medical 
opinion.  A medical professional reviewed the evidence and 
opined that it is not likely that the Veteran's asthma was 
permanently worsened by his military service.  Rather, 
respiratory symptoms were attributed primarily to chronic 
obstructive pulmonary disease (COPD), which in turn were 
attributed to a prolonged history of smoking.  The opinion 
continued that, if the Veteran does in fact suffer from 
asthma as a part of his combined COPD, it is more likely 
unrelated to his military service.  

As the January 2006 VA opinion is the only competent medical 
opinion on this question, and as a rationale was provided 
based on an accurate characterization of the evidence, the 
Board finds that this probative opinion constitutes clear and 
unmistakable evidence that the Veteran's asthma preexisted 
service and was not aggravated thereby.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Moreover, the Board finds that the 
January 2006 VA opinion that the Veteran's asthma is not 
related to service is probative of the medical nexus 
question.  Id.  

Thus, the evidence clearly and unmistakably shows that the 
Veteran's asthma preexisted service and was not aggravated by 
service, and that, therefore, there is no medical nexus 
between the Veteran's asthma and service.

B.  PTSD & Other Psychiatric Disability

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2008).

The claims file includes records of VA and private treatment 
which reflect diagnoses of and treatment for PTSD. Setting 
aside, for the moment, any question as to the validity of 
these diagnoses, the fact remains that PTSD has been 
diagnosed.  Here, however, another essential criterion for 
establishing service connection for PTSD-credible evidence 
that a claimed in-service stressor actually occurred-has not 
been established. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The veteran's service personnel records and DD 214 reflect 
that he served in Vietnam from July 9, 1970 to August 17, 
1971 with the 518th AG Personnel Support Company as a 
personnel records specialist and records reviewer; and that 
he received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  None of these 
medals reflects that the Veteran engaged in combat with the 
enemy, and there is otherwise no objective evidence in this 
regard.  As such, the evidence does not support a finding 
that the Veteran engaged in combat with the enemy, and the 
Board is unable to accept the occurrence of any claimed 
stressor(s) relating to participation in and exposure to 
combat on the basis of the Veteran's assertions alone; 
rather, there must be objective evidence verifying the 
occurrence of the claimed stressor(s).  

38 C.F.R. § 3.159(c)(2)(i) provides, "[i]n the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  VA's Adjudication Manual Rewrite, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) 
(Sept. 29, 2006), states that, "at a minimum, the Veteran 
must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred."  

A review of the Veteran's claimed stressors throughout the 
period of his claim indicates not only a lack of detail, but 
a lack of consistency from one account to another.  

Many of the accounts of stressors provided by the Veteran 
lack detail and/or are so generic in nature that they lack 
the potential to be verified.  For example, the Veteran has 
reported witnessing various deaths and atrocities committed 
against Vietnamese individuals, and of hearing explosions and 
the sound of rockets.  While such experiences may well be 
typical for individuals serving in a combat zone, specific 
accounts are generally not verifiable through official 
service records or independent means.  See Cohen, 10 Vet. 
App. at 134 ("Anecdotal incidents, although they may be true, 
are not researchable.  In order to be researched, incidents 
must be reported and documented.").  Similarly, the Veteran's 
accounts s are lacking in sufficient detail to permit 
verification.  

The Board points out that other, potentially verifiable 
accounts have been so inconsistent and self-contradictory 
that they lack credibility.  For example, in a July 1995 VA 
Form 21-4138, the Veteran reported that he witnessed a GI 
mutilated and killed by fellow U.S. forces for attempted rape 
of a Vietnamese individual.  However, in a November 1995 
letter, the Veteran described this event as happening to a 
Vietnamese soldier.  

In a December 1997 VA Form 21-4138, the Veteran reported 
witnessing the rape of a Vietnamese civilian by U.S. soldiers 
while he was guarding a village.  He stated that he received 
no help defending the intended victim from the soldiers.  
However, the report of the October 1995 VA examination shows 
that the Veteran reported that the military police actually 
stopped the attempted rape and rescued the intended victim.  

In the November 1993 VA Form 21-4138, the Veteran reported 
that he was shot at several times while on guard duty by 
sapper infiltrators.  However, the report of VA examination 
in October 1995 shows that, although occasionally called up 
to perform guard duty, the Veteran "never sustained an 
injury or attack directly in either assignment."  And, 
"there was no direct combat experience or direct witnessing 
of others being killed, maimed or wounded."  

The Veteran reported to the September 2008 examiner that a 
fuel holding
tank exploded about 1 1/2 miles from his barracks.  However, 
in the report of VA examination in October 1995, he indicated 
that he only learned about this from receiving his mother's 
newspaper clipping in the mail.  

A February 1995 report from R. Bruce Kelly, M.S., notes the 
Veteran's job as processing the remains of others (body 
bags).  This has not been verified, and is inconsistent with 
the Veteran's military occupational specialty as reported in 
the service records. 

In a November 1993 VA Form 21-4138, the Veteran reported 
that, while on guard duty, incoming rockets destroyed a hooch 
next to his.  He stated that he could not remember any names 
other than Jim from Nebraska (no last name).  In the May 1994 
NOD, he stated that a fellow soldier he knew was killed 
instantly in the attack.  However, in a December 1997 VA Form 
21-4138, the Veteran no longer reported that the barracks was 
the one next to his, but was "my barracks."  In a November 
1995 letter; John from Texas (no last name) was the man 
identified as being an acquaintance of the Veteran who was 
killed in the rocket attack.  In this account, the Veteran 
described seeing the bodies of two individuals being pulled 
from the destroyed barracks.  The Veteran informed the 
October 1995 VA examiner that his "best friend was killed in 
a rocket attack."  However, when pressed further, he stated 
that the individual was a brief acquaintance with whom he had 
played cards the night before.  Described as Joe or Jim from 
Texas (no last name).  Significantly, he told the examiner 
that he did not actually witness the event, but was later 
informed by others in his unit about the death.  The Veteran 
reported that he "did not ever witness any buddies or fellow 
solders being killed."  

These accounts, though lacking in detail, and clearly 
inconsistent with one another, do provide at least the 
potential of independent verification in that they involve-
in certain versions-the death of an American serviceman 
during a rocket attack.  The RO attempted to confirm the 
Veteran's report of experiencing a rocket attack on his 
barracks.  However, a July 2004 response from the United 
States Armed Services Center for Research of Unit Records 
(formerly USASCRUR, then CURR, now the Joints Services 
Records Research Center (JSRRC)) does not confirm the 
pertinent details of the Veteran's stressor.  The report 
indicates that there were attacks in the Cam Ranh Bay area 
during the Veteran's tour, with reports of four wounded U.S. 
soldiers.  However, there were no fatalities reported with 
respect to any of the attacks.  The death of an acquaintance, 
variously identified, during the attack is at the heart of 
the Veteran's assertions with respect to the stressful nature 
of the event.  The Board also notes that the Veteran's unit 
was not specifically identified as being involved in or the 
target of any attack.  

The Board further notes that, n a November 1995 VA Form 21-
4138, the Veteran reported that the barracks attack 
(discussed above) was the only direct hit within his company 
during his tour.  However, In an August 2002 VA Form 21-4138, 
he reported that his unit was hit at least five times a month 
by rockets.  The first attack was in the middle of September 
1970.  In May 1971, the whole army area and the airport were 
hit.  In the May 1994 NOD, he stated that within the first 
three days in-country, he experienced four incoming rocket 
attacks.  In a November 1993 VA Form 21-4138, he stated that 
his base was frequently hit by incoming missiles across the 
bay.  

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim.  As 
noted, the stressors identified by the Veteran lack detail, 
are anecdotal in nature, or are so inconsistent and self-
contradictory that they lack credibility.  While the RO did 
attempt to corroborate the occurrence of one potentially 
verifiable stressor, such attempt was unsuccessful.  
Moreover, given the lack of detail and/or inconsistencies 
noted above, the Board finds that the record does not present 
a basis for VA to make any additional attempt(s) to 
independently corroborate any reported stressor(s).  It also 
bears mentioning that the Veteran has not furnished any 
objective evidence to support the occurrence of any claimed 
in-service stressor.

As there is no credible evidence that any claimed in-service 
stressor occurred -an essential criterion for establishing 
service connection for PTSD-discussion of the remaining 
criteria for service connection is unnecessary.  

The Board also finds that the record does not provide a basis 
for establishing service connection for any diagnosed 
acquired psychiatric disability other than PTSD, to include 
bipolar disorder, anxiety, depression, major depressive 
disorder, obsessive compulsive disorder, and dysthymia.  The 
service treatment records are negative for any psychiatric 
complaints, findings or diagnoses.  Psychiatric clinical 
evaluation on the separation examination in August 1971 was 
also normal.  The first psychiatric diagnosis does not appear 
until 1993, more than 20 years after discharge.  Moreover, 
there is no medical opinion that relates the Veteran's 
bipolar disorder, or any other acquired psychiatric 
disability other than PTSD to his military service.  



C.  Both Claims

In addition to the medical evidence, the Board also has 
considered the written statements of the Veteran, as well as 
those of his family members and representative, provided on 
his behalf.   However, to the extent that any such lay 
statements are being offered to answer the questions of 
whether the Veteran's asthma was aggravated in service, or 
whether an acquired psychiatric disability is related to 
service, such evidence must fail.  Such matters are within 
the province of trained medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-138 (1994).  While a layperson is 
competent to report on matters observed or within his or her 
personal experience ( see Layno v. Brown, 6 Vet. App. 465, 
470 (1994), neither the Veteran nor any of the individuals 
identified above is shown to possess appropriate medical 
training and expertise to competently render a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

For all  the foregoing reasons, the claims for service 
connection for asthma, and  for an acquired psychiatric 
disability, to include PTSD, must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each of the 
Veteran's claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for asthma is denied.

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


